 

Exhibit 10.1
 
 
THIRD INCREMENTAL FACILITY AMENDMENT (this “Amendment”) dated as of May 18,
2011, among MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), MOMENTIVE SPECIALTY CHEMICALS INC., a New Jersey
corporation (the “U.S. Borrower”), MOMENTIVE SPECIALTY CHEMICALS CANADA INC., a
Canadian corporation (the “Canadian Borrower”), MOMENTIVE SPECIALTY CHEMICALS
B.V., a company organized under the laws of The Netherlands (the “Dutch
Borrower”), MOMENTIVE SPECIALTY CHEMICALS UK LIMITED, a corporation organized
under the laws of England and Wales, and BORDEN CHEMICAL UK LIMITED, a
corporation organized under the laws of England and Wales (together, the “U.K.
Borrowers” and, together with the U.S. Borrower, the Canadian Borrower and the
Dutch Borrower, the “Borrowers”), the LENDERS (as defined below) party hereto
and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) under the Third Amended and Restated Credit Agreement
referred to below, being the first amendment to the THIRD AMENDED AND RESTATED
CREDIT AGREEMENT dated as of January 29, 2010, among Holdings, the Borrowers,
the Lenders party thereto from time to time and the agents, arrangers and
bookrunners party thereto, as in effect immediately prior to this Amendment (the
“Credit Agreement”).
A.Pursuant to the Credit Agreement, the Lenders and the Issuing Banks (such
terms and each other capitalized term used but not defined herein having the
meaning assigned to such term in the Credit Agreement (as amended hereby)) have
extended credit to the Borrowers, and have agreed to extend credit to the
Borrowers, in each case pursuant to the terms and subject to the conditions set
forth therein.
B.Pursuant to Section 2.21 of the Credit Agreement, the Borrowers have requested
the Incremental Lenders (as defined below) to provide Incremental Revolving
Facility Commitments in the aggregate principal amount set forth on Schedule 1
hereto to be effective as of May 31, 2011.
C.The Incremental Lenders are willing to provide such Incremental Revolving
Facility Commitments and to make Borrowings thereunder available to the
Borrowers pursuant to the terms and subject to the conditions set forth herein.
D.Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
SECTION 1.Defined Terms. As used in this Amendment, the following terms have the
meanings specified below:
“Amendment Transactions” shall mean the execution and delivery of this Amendment
and the Reaffirmation Agreement (as defined in Section 8(f) hereof) by each
Person party hereto or thereto, the satisfaction of the conditions to the
effectiveness hereof and thereof and the consummation of the transactions
contemplated hereby and thereby.
“Commitment Letter” shall mean the Extended Revolving Facility Commitment Letter
dated December 7, 2009, by and among the U.S. Borrower, the Incremental Lenders
as of such date and the other parties party thereto.
“Incremental Lenders” shall mean the persons listed on Schedule 1 hereto (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04 of the Credit
Agreement), as well as any person that becomes an “Incremental Lender” hereunder
pursuant to Section 9.04 of the Credit Agreement.
“Majority Commitment Parties” shall mean, at any time, those Incremental Lenders
having Third Incremental Revolving Facility Commitments representing more than
50% of the sum of all Third Incremental Revolving Facility Commitments in effect
at such time.
“Third Incremental Effective Date” shall mean the date on which all the
conditions set forth or referred to in Section 8 hereof shall have been
satisfied (or to the extent permitted under the Credit Agreement, waived by the
Administrative Agent and each of the Incremental Lenders).
“Third Incremental Revolving Facility Commitment” shall mean, with respect to
each Incremental Lender, the commitment of such Incremental Lender to provide
Incremental Revolving Facility Commitments on and following the Third
Incremental Effective Date, as set forth on Schedule 1 hereto or in the
Assignment and Acceptance Agreement pursuant to which such Incremental Lender
shall have assumed its Incremental Revolving Facility Commitment, as applicable.
The aggregate amount of the Incremental Revolving Facility Commitments of all
Incremental Lenders as of the date of this Amendment is $199,641,888.89, of
which $110,503,000.00 are European Tranche Commitments, $45,236,111.22 are
Canadian Tranche Commitments and $43,902,777.67 are U.S. Tranche Commitments.
SECTION 2.Commitment. Subject to the terms and conditions set forth herein, each
Incremental Lender agrees to provide Third Incremental Revolving Facility
Commitments and to make Borrowings thereunder available to the U.S. Borrower,
the Canadian Borrower, the Dutch Borrower, or the UK Borrowers, as applicable,
on and following the Third Incremental Effective Date in a principal

1

--------------------------------------------------------------------------------

 

amount not to exceed such Incremental Lender's Third Incremental Revolving
Facility Commitment and subject to the other terms and conditions set forth in
the Credit Agreement.
SECTION 3.Amendments to Section 1.01. (a) On the Third Incremental Effective
Date, Section 1.01 of the Credit Agreement shall be amended by adding the
following definitions in the appropriate alphabetical order:
“Third Incremental Amendment” shall mean the Third Incremental Facility
Amendment, dated as of May 18, 2011, among Holdings, the Borrowers, the
Incremental Lenders party thereto and the Administrative Agent.
“Third Incremental Effective Date” shall have the meaning set forth in Section 1
of the Third Incremental Amendment.
“Third Incremental Revolving Facility Commitment” shall have the meaning
assigned to such term in the Third Incremental Amendment.
“Third Incremental Revolving Facility Lender” shall mean a Lender with a Third
Incremental Revolving Facility Commitment or an outstanding Revolving Facility
Loan made thereunder.
(a) On the Third Incremental Effective Date the definition of the term “ABR” in
Section 1.01 of the Credit Agreement shall be amended by deleting the first
sentence in its entirety and replacing it with the following sentence “'ABR'
shall mean, for any day, a rate per annum equal to (i) the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (ii) solely with respect to ABR Borrowings
made under the Third Incremental Revolving Facility Commitments, the greatest of
clauses (a) and (b) above and the Adjusted Eurocurrency Rate for a 1-month
Interest Period plus 1%”.
(b) On the Third Incremental Effective Date the definition of the term
“Applicable Margins for Revolving Loans and Swingline Loans” in Section 1.01 of
the Credit Agreement shall be amended by (1) inserting the text “shall mean, (a)
for Revolving Facility Loans and Swingline Loans other than those made under the
Third Incremental Revolving Facility Commitments:” immediately prior to the
table set forth therein, (2) inserting the text “and (b) for Revolving Facility
Loans and Swingline Loans made under the Third Incremental Revolving Facility
Commitments, (i) 3.00% for ABR/Base Rate Revolving Loans and ABR Swingline Loans
and (ii) 4.50% for Eurocurrency Revolving Loans and Base Rate Swingline Loans.”
immediately following the table set forth therein and (3) inserting the text
“other than those made under the Third Incremental Revolving Facility
Commitments” after the phrase “Revolving Loans and Swingline Loans” in the last
paragraph.
(c) On the Third Incremental Effective Date the definition of the term “Canadian
Tranche Commitment” in Section 1.01 of the Credit Agreement shall be amended by
replacing the text “Schedule 2.01 to the November 2006 Credit Agreement” set
forth therein with the text “Schedule 1 to the Third Incremental Amendment”, and
is further amended by replacing the text “as of the Effective Date is $50.0
million” set forth therein with the text “as of the Third Incremental Effective
Date is $45,236,111.22”
(d) On the Third Incremental Effective Date the definition of the term “Canadian
Tranche Letters of Credit” in Section 1.01 of the Credit Agreement shall be
deleted in its entirety and replaced by the following text:
“Canadian Tranche Letters of Credit” shall mean Letters of Credit issued or
deemed outstanding under the Canadian Tranche, including, without limitation,
those Letters of Credit deemed outstanding under the Canadian Tranche pursuant
to the Third Incremental Amendment.
(e) On the Third Incremental Effective Date the definition of the term “Early
Maturity Notes” in Section 1.01 of the Credit Agreement shall be amended by
deleting the text “and” immediately preceding the text “(b)” set forth therein
and replacing it with the punctuation “, ”, and shall be further amended by
inserting the text “and (c) with respect to the Third Incremental Revolving
Facility Commitments, any debt securities issued by the U.S. Borrower or any of
the Subsidiaries other than Indebtedness issued by a Foreign Subsidiary that is
not a Foreign Subsidiary Loan Party that is denominated in currencies other than
the U.S. Dollar in the form of notes offered or arranged outside the United
States and not placed with investors that regularly invest in the U.S. financial
markets) with a final maturity prior to the date that is 91 days after the
Revolving Facility Maturity Date with respect to the Third Incremental Revolving
Facility Commitments” immediately prior to the period at the end of such
definition.
(f) On the Third Incremental Effective Date the definition of the term “European
Tranche Commitment” in Section 1.01 of the Credit Agreement shall be amended by
replacing the text “Schedule 2.01 to the November 2006 Credit Agreement” set
forth therein with the text “Schedule 1 to the Third Incremental Amendment”, and
shall be further amended by replacing the text “as of the Amendment Effective
Date is $125.0 million” set forth therein with the text “as of the Third
Incremental Effective Date is $110,503,000.00”
(g) On the Third Incremental Effective Date the definition of the term “European
Tranche Letters of Credit” in Section 1.01 of the Credit Agreement shall be
amended by inserting the text “, including, without limitation, those Letters of
Credit deemed outstanding under the European Tranche pursuant to the Third
Incremental Amendment” immediately prior to the period at the end of such
definition.

2

--------------------------------------------------------------------------------

 

(h) On the Third Incremental Effective Date the definition of the term “Loan
Documents” in Section 1.01 of the Credit Agreement shall be amended by inserting
the text “the Third Incremental Amendment,” immediately following the text “the
Amendment Agreement,” set forth therein.
(i) On the Third Incremental Effective Date the definition of the term
“Revolving Facility Maturity Date” in Section 1.01 of the Credit Agreement shall
be amended by replacing the text “and (b)” set forth therein with the text “,
(b) with respect to the Third Incremental Revolving Facility Commitments, 91
days prior to the Term Facility Maturity Date applicable to the Original
Maturity Term Loans; provided that if, on any Early Maturity Test Date, the
aggregate principal amount of Early Maturity Notes that mature within 91 days
after such Early Maturity Test Date exceeds $200.0 million, the Revolving
Facility Maturity Date shall be such Early Maturity Test Date and (c)”.
(j) On the Third Incremental Effective Date the definition of the term “U.S.
Tranche Commitment” in Section 1.01 of the Credit Agreement shall be amended by
replacing the text “Schedule 2.01 to the November 2006 Credit Agreement” set
forth therein with the text “Schedule 1 to the Third Incremental Amendment”, and
shall be further amended by replacing the text “as of the Amendment Effective
Date is $50.0 million” set forth therein with the text “as of the Third
Incremental Effective Date is $43,902,777.67”
SECTION 4.Amendment to Section 2.01. On the Third Incremental Effective Date,
Section 2.01(a) of the Credit Agreement shall be amended by inserting the text
“(or following the Third Incremental Effective Date, the total European Tranche
Commitments)” immediately following the text “exceeding $125.0 million” set
forth therein.
SECTION 5.Amendment to Section 2.13. On the Third Incremental Effective Date,
Section 2.13(a) of the Credit Agreement shall be amended by inserting the text
“with respect to Revolving Facility Commitments other than Third Incremental
Revolving Facility Commitments and equal to 4.50% per annum with respect to
Third Incremental Revolving Facility Commitments” immediately following the text
“0.50% per annum” set forth therein.
SECTION 6.Amendment to Section 9.05. From and after the Third Incremental
Effective Date, Section 9.05 of the Credit Agreement shall be amended by
replacing the text “Cravath, Swaine & Moore LLP“ set for therein with the text
“Simpson Thacher & Bartlett LLP”.
SECTION 7.Terms Generally. From and after the Third Incremental Effective Date,
references to “European Tranche”, “Canadian Tranche” and “U.S. Tranche” and
related terms and references as used in the Credit Agreement shall, unless the
context otherwise requires, refer only to the corresponding Tranches of the
Third Incremental Revolving Facility Commitments and the Borrowings thereunder.
SECTION 8.Conditions to Amendments and Funding. The amendments to the Credit
Agreement and the obligations of the Incremental Lenders to provide the Third
Incremental Revolving Facility Commitments and make the Borrowings thereunder
available to the Borrowers hereunder shall not become effective until each of
the following conditions is satisfied (or waived by the Administrative Agent and
each of the Incremental Lenders):
(a) The Administrative Agent shall have received from Holdings, the Borrowers
and the Incremental Lenders party hereto, either (i) a counterpart of this
Amendment signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment.
(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on or prior to the Third Incremental Effective
Date, a written opinion of (i) O'Melveny & Myers LLP, special counsel for
Holdings and the Borrowers, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and (ii) local foreign counsel as specified
on Schedule 2 hereto or otherwise reasonably satisfactory to the Administrative
Agent and its counsel, in each case (A) dated as of the Third Incremental
Effective Date, (B) addressed to the Administrative Agent, the Lenders and each
Issuing Bank as of the Third Incremental Effective Date and (C) in form and
substance substantially consistent with such opinions that have been delivered
in connection with prior incremental facilities under the Credit Agreement, and
each of Holdings and each Borrower hereby instructs its counsel to deliver such
opinions.
(c) The Administrative Agent shall have received a certificate from the chief
financial officer of the U.S. Borrower dated the Third Incremental Effective
Date certifying the solvency of the U.S. Borrower and its subsidiaries, on a
consolidated basis after giving effect to this Amendment and any Revolving
Facility Loans to be made on the Third Incremental Effective Date, in a form
substantially similar to such certificates that have been provided in connection
with prior incremental facilities under the Credit Agreement.
(d) On the Third Incremental Effective Date, (i) the conditions set forth in
paragraphs (b) and (c) of Section 4.01 of the Credit Agreement shall be
satisfied, (ii) the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrowers, dated as of the Third Incremental
Effective Date, confirming compliance with the conditions set forth in clause
(i) of this paragraph (d) and (iii) all other conditions set forth in the Credit
Agreement (as it may be amended, modified or waived as of the Third Incremental
Effective Date) that are applicable to the effectiveness of an Incremental
Revolving Facility Commitment at such time shall be satisfied.
(e) The Administrative Agent and the Incremental Lenders shall have received all
fees and other amounts

3

--------------------------------------------------------------------------------

 

due and payable on or prior to the Third Incremental Effective Date pursuant to
the Commitment Letter in connection with the Amendment Transactions, it being
agreed that the Administrative Agent and the Incremental Lenders waive their
right to receive compensation pursuant to Section 2.17 of the Credit Agreement
on any existing Revolving Facility Loan of such Incremental Lenders.
(f) The Administrative Agent shall have received a reaffirmation agreement
substantially in the form of Exhibit A hereto (the “Reaffirmation Agreement”)
and any other reaffirmation agreements, amendments to security documents or
other agreements that the Administrative Agent, in consultation with counsel,
reasonably determines are necessary to ensure the continuation of any guarantee
and the continuation and perfection of any Lien, in each case, provided for
under the Loan Documents (which shall not include the German Guarantor and its
subsidiaries), in each case, duly executed by the applicable Loan Parties and
any other Persons party thereto and dated as of the Third Incremental Effective
Date.
(g) The Administrative Agent shall have received an updated Perfection
Certificate not less than twenty days and no more than thirty days prior to the
Third Incremental Effective Date.
(h) No waiver, amendment or modification of the Credit Agreement shall have been
effected on or prior to the Third Incremental Effective Date that by its terms
adversely affects the rights in respect of payments or collateral of the Third
Incremental Revolving Facility Lenders differently from those of Lenders
participating in any other Tranche under the Credit Agreement, without the
consent of the Majority of Commitment Parties under the Third Incremental
Revolving Facility (it being agreed that the Required Lenders (as defined in the
Credit Agreement) may waive, in whole or in part, any prepayment required by
Section 2.12 of the Credit Agreement so long as the application of any
prepayment still required to be made is not changed).
Notwithstanding the foregoing, the obligations of the Incremental Lenders to
provide the Third Incremental Revolving Facility Commitments and to make the
Borrowings thereunder available to the Borrowers shall not become effective
unless each of the foregoing conditions is satisfied at or prior to 5:00 p.m.,
New York City Time on May 31, 2011 (and, in the event such conditions are not so
satisfied, this Amendment shall terminate at such time).
SECTION 9.Third Incremental Effective Date. On or prior to the Third Incremental
Effective Date, the applicable Borrowers shall submit a Borrowing Request to the
Administrative Agent for Borrowings under the Third Incremental Revolving
Facility Commitments in an amount sufficient to repay on the Third Incremental
Effective Date all amounts outstanding with respect to the existing European
Tranche, Canadian Tranche and U.S. Tranche, and the Administrative Agent shall
apply the proceeds of such Borrowings to the repayment of such Tranches. On the
Third Incremental Effective Date, all outstanding Letters of Credit issued under
the existing European Tranche and all outstanding Letters of Credit and B/A's
issued under the existing Canadian Tranche shall be deemed Letters of Credit or
B/A's, as applicable, outstanding under the corresponding Tranche of the Third
Incremental Revolving Facility Commitments.
SECTION 10.Representations and Warranties. The Borrowers represent and warrant
to the Administrative Agent and to each of the Incremental Lenders that:
(a) This Amendment has been duly authorized, executed and delivered by the
Borrowers and constitutes, and each other Loan Document when executed and
delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors' rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.
(b) Neither the performance by any Loan Party of the Amendment Transactions, nor
compliance by such Loan Party with the terms and provisions of the Reaffirmation
Agreement (and, in the case of the Borrowers, this Amendment), will (i) violate
(A) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreements) or by‑laws of
such Loan Party, (B) any applicable order of any court or any rule, regulation
or order of any Governmental Authority or (C) any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which such Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (i) or (ii) of this Section 10(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Holdings (prior to a
Qualified IPO), the Borrowers or any Subsidiary Loan Party, other than the Liens
created by the Loan Documents and Permitted Liens.
(c) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the Third
Incremental Effective Date, with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).
(d) Immediately prior to and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing.
SECTION 11.Effectiveness; Amendments; Counterparts. This Amendment shall become
effective as of the date first above

4

--------------------------------------------------------------------------------

 

written when the Administrative Agent shall have received counterparts of this
Amendment bearing the signatures of Holdings, the Borrowers and the Incremental
Lenders. This Amendment may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by Holdings, the Borrowers, the
Administrative Agent and each Incremental Lender. This Amendment may be executed
in two or more counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy shall be
effective as delivery of a manually executed counterpart of this Amendment.
SECTION 12.Credit Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Agents, the Issuing Banks, the Borrowers or any other Loan Party under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrowers to any
future consent to, or waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances. As of the Third Incremental Effective Date, any reference to the
Credit Agreement shall mean the Credit Agreement as modified hereby. This
Amendment shall constitute an “Incremental Assumption Agreement”, the
Incremental Lenders shall constitute “Lenders”, this Amendment and the
Reaffirmation Agreement shall constitute “Loan Documents”, the Revolving
Facility Loans made under the Third Incremental Revolving Facility Commitments
shall constitute “Incremental Revolving Facility Loans” and the Third
Incremental Revolving Facility Commitments shall constitute “Incremental
Revolving Facility Commitments”, in each case for all purposes of the Credit
Agreement and the other Loan Documents.
SECTION 13.No Novation. This Amendment shall not extinguish the Loans
outstanding under the Credit Agreement. Nothing herein contained shall be
construed as a substitution or novation of the Loans outstanding under the
Credit Agreement, which shall remain outstanding after the Third Incremental
Effective Date as modified hereby. Notwithstanding any provision of this
Amendment, the provisions of Sections 2.16, 2.17, 2.18 and 9.05 of the Credit
Agreement as in effect immediately prior to the Third Incremental Effective Date
will continue to be effective as to all matters arising out of or in any way
related to facts or events existing or occurring prior to the Third Incremental
Effective Date.
SECTION 14.Applicable Law; Waiver of Jury Trial. (A) THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATING TO THIS AMENDMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.
(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.12 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
SECTION 15.Jurisdiction. Each party hereto agrees to be governed by Section 9.16
of the Credit Agreement.
SECTION 16.Expenses. The Borrowers agree to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment, to
the extent required by Section 9.05 of the Credit Agreement.
SECTION 17.Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting this
Amendment.
SECTION 18.Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

5

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.
MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC,
By:
 
/s/ Authorized Signatory
 
Name:
 
Title:

 
MOMENTIVE SPECIALTY CHEMICALS INC.,
By:
 
/s/ Authorized Signatory
 
Name:
 
Title:

 
MOMENTIVE SPECIALTY CHEMICALS CANADA INC.,
By:
 
/s/ Authorized Signatory
 
Name:
 
Title:

 
 
MOMENTIVE SPECIALTY CHEMICALS B.V.,
By:
 
/s/ Authorized Signatory
 
Name:
 
Title:

 
 
MOMENTIVE SPECIALTY CHEMICALS UK LIMITED,
By:
 
/s/ Authorized Signatory
 
Name:
 
Title:

 
 
BORDEN CHEMICAL UK LIMITED,
By:
 
/s/ Authorized Signatory
 
Name:
 
Title:

 

6

--------------------------------------------------------------------------------

 

J.P. MORGAN CHASE BANK, N.A.,
as Administrative Agent and as an Incremental Lender
By:
 
/s/ Authorized Signatory
 
Name:
 
Title:

 
 
BANK OF AMERICA, N.A.
as an Incremental Lender
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:

 
 
CASPIAN CAPITAL PARTNERS L.P.,
as an Incremental Lender
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:

 
CASPIAN SELECT CREDIT MASTER FUND LTD.,
as an Incremental Lender
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:

 
CITIBANK, N.A.,
as an Incremental Lender
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:

 
 

7

--------------------------------------------------------------------------------

 

CITIBANK, N.A., CANADIAN BRANCH,
as an Incremental Lender
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:

 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as an Incremental Lender
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:
 
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:

 
 
CREDIT SUISSE AG, TORONTO BRANCH,
as an Incremental Lender
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:
 
 
 
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:

 
 
THE FOOTHILL GROUP, INC.,
as an Incremental Lender
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:

 
 

8

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as an Incremental Lender
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:

 
 
NATIONWIDE LIFE INSURANCE COMPANY,
as an Incremental Lender
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:

 
 
UBS LOAN FINANCE LLC,
as an Incremental Lender
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:
 
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:

 
 
 
UBS AG CANADA BRANCH,
as an Incremental Lender
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:
 
 
By:
/s/ Authorized Signatory
 
Name:
 
Title:


9

--------------------------------------------------------------------------------

 

 
SCHEDULE 1
Third Incremental Revolving Facility Commitments
 
Incremental Lender
European Tranche
Canadian Tranche
U.S. Tranche
Total Commitment
JPMorgan Chase Bank, N.A.
$31,958,333.00
$8,916,667.00
$—
$40,875,000.00
Bank of America, N.A.
$15,277,778.00
$6,111,111.00
$6,111,111.00
$27,500,000.00
Caspian Capital Partners L.P.
$—
$—
$2,669,000.00
$2,669,000.00
Caspian Select Credit Master Fund Ltd.
$—
$—
$4,581,000.00
$4,581,000.00
Citibank, N.A.
(and with respect to the Canadian Tranche, Citibank, N.A., Canadian Branch)
$25,520,833.33
$10,208,333.34
$—
$35,729,166.67
Credit Suisse AG, Cayman Islands Branch
(and with respect to the Canadian Tranche, Credit Suisse AG, Toronto Branch)
$13,888,888.90
$5,555,555.55
$5,555,555.55
$25,000,000.00
The Foothill Group, Inc.
$11,634,944.44
$—
$9,652,777.78
$21,287,722.22
Morgan Stanley Senior Funding, Inc.
$8,333,333.33
$8,333,333.33
$8,333,333.34
$25,000,000.00
Nationwide Life Insurance Company
$—
$—
$7,000,000.00
$7,000,000.00
UBS Loan Finance LLC
$3,888,889.00
$—
$—
$3,888,889.00
UBS AG Canada Branch
$—
$6,111,111.00
$—
$6,111,111.00
Total
$110,503,000.00
$45,236,111.22
$43,902,777.67
$199,641,888.89

 

--------------------------------------------------------------------------------

 

SCHEDULE 2
Local Foreign Counsel
 
Clifford Chance (Belgian counsel)
Clifford Chance (Czech counsel)
Clifford Chance (German counsel)
Clifford Chance (Italian counsel)
Clifford Chance (Spanish counsel)
Clifford Chance (UK counsel )
NautaDutilh (Dutch counsel)
Arias, Fabrega & Fabrega (Panamanian counsel)
Stikemen Elliott LLP (Ontario, Quebec, Alberta and British Columbia counsels)
Stewart McKelvey Stirling Scales (Nova Scotia counsel)
Noerr Stiefenhofer Lutz (Czech Counsel)
Freshfields Bruckhaus Deringer LLP (German Counsel)
NTMC (Italian counsel)
Reaffirmation Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A
Reaffirmation Agreement
 
See attached.
 

--------------------------------------------------------------------------------

 

 
REAFFIRMATION AGREEMENT (this “Agreement”), dated as of May 31, 2011, among
MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), MOMENTIVE SPECIALTY CHEMICALS INC., a New Jersey corporation (the
“U.S. Borrower”), MOMENTIVE SPECIALTY CHEMICALS CANADA INC., a Canadian
corporation (the “Canadian Borrower”), MOMENTIVE SPECIALTY CHEMICALS B.V., a
company organized under the laws of The Netherlands (the “Dutch Borrower”),
MOMENTIVE SPECIALTY CHEMICALS UK LIMITED, a corporation organized under the laws
of England and Wales, and BORDEN CHEMICAL UK LIMITED, a corporation organized
under the laws of England and Wales (together, the “U.K. Borrowers” and,
together with the U.S. Borrower, the Canadian Borrower and the Dutch Borrower,
the “Borrowers”), each other subsidiary of Holdings identified on the signature
pages hereto (each, a “Subsidiary Party” and together with Holdings and the
Borrowers, the “Reaffirming Parties”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”),
as Administrative Agent and Collateral Agent under the Amended Credit Agreement
referred to below.
WHEREAS Holdings, the Borrowers, the Incremental Lenders (as defined therein)
party thereto, and JPMCB, as Administrative Agent have entered into the Third
Incremental Facility Amendment dated as of May 18, 2011 (the “Amendment”), which
amends the Third Amended and Restated Credit Agreement dated as of January 29,
2010 (the “Existing Credit Agreement” and, as amended after giving effect to the
Amendment, the “Amended Credit Agreement”), among Holdings, the Borrowers, the
lenders party thereto from time to time and the agents party thereto;
WHEREAS each of the Reaffirming Parties is party to one or more of the Security
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the Amended Credit Agreement);
WHEREAS each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Amendment becoming effective and
the consummation of the transactions contemplated thereby; and
WHEREAS the execution and delivery of this Agreement is a condition precedent to
the consummation of the transactions contemplated by the Amendment.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE II
Reaffirmation/Amendment
SECTION 1.Reaffirmation. (a) Each of the Reaffirming Parties (i) hereby consents
to the Amendment and the transactions contemplated thereby, (ii) hereby confirms
its guarantees, pledges, hypothecs, grants of security interests and other
agreements, as applicable, under each of the Security Documents to which it is
party and (iii) agrees that notwithstanding the effectiveness of the Amendment
and the consummation of the transactions contemplated thereby, such guarantees,
pledges, hypothecs, grants of security interests and other agreements shall
continue to be in full force and effect and shall accrue to the benefit of the
Lenders under the Amended Credit Agreement. Each of the Reaffirming Parties
further agrees to take any action that may be required or that is reasonably
requested by the Administrative Agent to ensure compliance by Holdings and the
Borrowers with Section 5.10 of the Amended Credit Agreement and hereby reaffirms
its obligations under each similar provision of each Security Document to which
it is party.
(a) Each of the Reaffirming Parties party to each of the Security Documents
securing the Obligations of the Borrowers hereby confirms and agrees that
(i) the outstanding Term Loans (it being understood that the Dutch Term Loan
Obligations are not secured by any Collateral (as defined in the Collateral
Agreement) of Holdings, the U.S. Borrower or any Domestic Subsidiary Loan Party)
and Tranche C-3 Credit-Linked Deposits have constituted and continue to
constitute Loan Document Obligations (as defined in the Collateral Agreement)
and (ii) the Canadian Tranche Revolving Facility Loans, European Tranche
Revolving Facility Loans, Swingline Loans and U.S. Tranche Revolving Facility
Loans have constituted and continue to constitute Loan Document Obligations (as
defined in the Collateral Agreement).
SECTION 2.Amendment. On and after the effectiveness of the Amendment, (i) each
reference in each Security Document to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Amended
Credit Agreement, as such agreement may be amended, modified or supplemented and
in effect from time to time, and (ii) the definition of any term defined in any
Security Document by reference to the terms defined in the “Credit Agreement”
shall be amended to be defined by reference to the defined term in the Amended
Credit Agreement, as the same may be amended, modified or supplemented and in
effect from time to time.
ARTICLE III
Representations and Warranties
Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:

--------------------------------------------------------------------------------

 

SECTION 1.Organization. Such Reaffirming Party is duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation
(or, if applicable in a foreign jurisdiction, enjoys the equivalent status under
the laws of any jurisdiction outside the United States).
SECTION 2.Authority; Enforceability. Such Reaffirming Party has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement. Such Reaffirming Party has
duly executed and delivered this Agreement, and this Agreement constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors'
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.
SECTION 3.Security Documents. The representations and warranties of such
Reaffirming Party contained in each Security Document are true and correct in
all material respects on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall have been true and correct as of such
earlier date).
SECTION 4.Undertakings. National Borden Chemical Germany GmbH undertakes to
ensure that Momentive Specialty Chemicals GmbH (formerly entitled Hexion
Specialty Chemicals GmbH) registers its change of name in the Czech commercial
register (where it is registered as a shareholder of Momentive Specialty
Chemicals Pardubice s.r.o., identification number 257 65 302) within 30 Business
Days of signing hereof.
ARTICLE IV
Miscellaneous
Notices. All notices and other communications hereunder shall be made at the
addresses, in the manner and with the effect provided in Section 9.01 of the
Amended Credit Agreement, provided that, for this purpose, the address of each
Reaffirming Party shall be the one specified for the U.S. Borrower under the
Amended Credit Agreement.
SECTION 1.Expenses. The parties hereto acknowledge and agree that JPMCB and the
Lenders shall be entitled to reimbursement of expenses as provided in Section
9.05 of the Amended Credit Agreement.
SECTION 2.Security Document. This Agreement is a Security Document executed
pursuant to the Amended Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.
SECTION 3.Section Captions. Section captions used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.
SECTION 4.Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.
SECTION 5.Amendment. This Agreement may be waived, modified or amended only by a
written agreement executed by each of the parties hereto.
SECTION 6.Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original but all of which
shall together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 7.Applicable Law; Waiver of Jury Trial; Jurisdiction.
(A)  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.
(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.12 OF THE AMENDED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
(C) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.16 OF THE AMENDED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
SECTION 8.No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Amendment shall

--------------------------------------------------------------------------------

 

extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement, the Collateral Agreement or discharge or release the
Lien or priority of any Security Document or any other security therefor.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Credit Agreement, the Collateral
Agreement or instruments securing the same, which shall remain in full force and
effect, except to any extent modified hereby or by instruments executed
concurrently herewith. Nothing implied in this Agreement, the Amendment or in
any other document contemplated hereby or thereby shall be construed as a
release or other discharge of Holdings, any Borrower or any Subsidiary Party
under any Security Document from any of its obligations and liabilities as
“Holdings”, a “Borrower”, the “U.S. Borrower”, the “Canadian Borrower”, the
“Dutch Borrower”, the “U.K. Borrowers”, a “Subsidiary Loan Party”, a “Pledgor”,
a “Guarantor” or a “Grantor” under the Existing Credit Agreement, the Collateral
Agreement or the other Security Documents. Each of the Existing Credit
Agreement, the Collateral Agreement and the other Security Documents shall
remain in full force and effect, until (as applicable) and except to any extent
modified hereby or by the Amendment or in connection herewith and therewith.
SECTION 9.Limitation. With respect to any Foreign Security Documents and any
Foreign Pledge Agreements, notwithstanding anything herein to the contrary, the
terms and provisions of this Agreement shall apply only to the extent permitted
under the governing law of the applicable Foreign Security Document or Foreign
Pledge Agreement. If any provision of this Agreement limits, qualifies or
conflicts with a provision of any Foreign Security Document or Foreign Pledge
Agreement, the applicable provision of such Foreign Security Document or Foreign
Pledge Agreement shall govern.
SECTION 10.Post-Closing German Collateral Matters. With respect to the German
Guarantor, the Borrowers shall use all commercially reasonable efforts to cause
each such person and each Subsidiary Loan Party that is a subsidiary of such
person to provide reasonably satisfactory evidence of the continuing
first-priority perfected Liens under the Security Documents after giving effect
to the Amendment.
 
 
MOMENTIVE Specialty Chemicals Holdings LLC,
By
 
 
 
Name: George F. Knight
 
Title: Senior Vice President and Treasurer

 
MOMENTIVE SPECIALTY CHEMICALS INC.,
By
 
 
 
Name: Ellen G. Berndt
 
Title: Vice President and Corporate Secretary

 
MOMENTIVE SPECIALTY CHEMICALS CANADA INC.,
By
 
 
 
Name: Ellen G. Berndt
 
Title: Secretary

 
 

--------------------------------------------------------------------------------

 

MOMENTIVE SPECIALTY CHEMICALS B.V.,
By
 
 
 
Name:
 
Title:

 
 
BORDEN CHEMICAL UK LIMITED,
By
 
 
 
Name:
 
Title:

 
MOMENTIVE SPECIALTY CHEMICALS UK LIMITED,
By
 
 
 
Name:
 
Title:

 
 
BORDEN CHEMICAL FOUNDRY, LLC
By
 
 
 
Name: Ellen G. Berndt
 
Title: Vice President and Secretary

 
 
MOMENTIVE INTERNATIONAL INC.,
By
 
 
 
Name: Ellen G. Berndt
 
Title: Vice President and Secretary

 
 

--------------------------------------------------------------------------------

 

MOMENTIVE SPECIALTY CHEMICALS Investments, Inc.,
By
 
 
 
Name: Ellen G. Berndt
 
Title: Vice President and Secretary

 
 
HEXION U.S. FINANCE CORP.,
By
 
 
 
Name: Ellen G. Berndt
 
Title: Vice President and Secretary

 
HSC CAPITAL CORPORATION,
By
 
 
 
Name: Ellen G. Berndt
 
Title: Vice President and Secretary

 
 
LAWTER INTERNATIONAL INC.,
By
 
 
 
Name: Ellen G. Berndt
 
Title: Vice President and Secretary

 
 
OILFIELD TECHNOLOGY GROUP, INC.,
By
 
 
 
Name: Ellen G. Berndt
 
Title: Vice President and Secretary

 
 

--------------------------------------------------------------------------------

 

MOMENTIVE CI HOLDING COMPANY (china) llc,
By
 
 
 
Name: Ellen G. Berndt
 
Title: Vice President and Secretary

 
NL COOP HOLDINGS LLC,
By
 
 
 
Name: Ellen G. Berndt
 
Title: Vice President and Secretary

 
 
HEXION NOVIA SCOTIA FINANCE, ULC
By
 
 
 
Name: George F. Knight
 
Title: Vice President and Treasurer

 
 
MOMENTIVE SPECIALTY CHEMICALS FOREST PRODUCTS GMBH
By
 
 
 
Name:
 
Title:

 
HEXION SPECIALTY CHEMICALS HOLDING GERMANY GMBH
By
 
 
 
Name:
 
Title:

 

--------------------------------------------------------------------------------

 

MOMENTIVE SPECIALTY CHEMICALS LEUNA GMBH
By
 
 
 
Name:
 
Title:

 
 
MOMENTIVE SPECIALTY CHEMICALS HOLDING B.V.,
By
 
 
 
Name:
 
Title:

 
 
MOMENTIVE SPECIALTY CHEMICALS WESSELING GMBH
By
 
 
 
Name:
 
Title:

 
 
NEW NIMBUS GMBH & CO. KG
By
 
 
 
Name:
 
Title:

 
 
RESOLUTION RESEARCH NEDERLAND B.V.,
By
 
 
 
Name:
 
Title:

 
 

--------------------------------------------------------------------------------

 

MOMENTIVE SPECIALTY CHEMICALS STANLOW LIMITED
By
 
 
 
Name:
 
Title:

 
COMBINED COMPOSITE TECHNOLOGIES LIMITED,
By
 
 
 
Name:
 
Title:

 
 
RESOLUTION SPECIALTY MATERIALS ROTTERDAM B.V.,
By
 
 
 
Name:
 
Title:

 
 
 
NATIONAL BORDEN CHEMICAL GERMANY GMBH,
By
 
 
 
Name:
 
Title:

 
 
MOMENTIVE SPECIALTY CHEMICALS LEUNA GMBH & CO. KG
By
 
 
 
Name:
 
Title:

 
 

--------------------------------------------------------------------------------

 

HEXION IAR HOLDINGS (HK) LIMITED
By
 
 
 
Name: George Knight
 
Title:

 
 
MOMENTIVE SPECIALTY CHEMICALS FINANCE B.V.
By
 
 
 
Name:
 
Title:

 
MOMENTIVE INTERNATIONAL HOLDINGS COÖPERATIEF U.A.
By
 
 
 
Name:
 
Title:

 
 
MOMENTIVE SPECIALTY CHEMICALS EUROPE B.V.
By
 
 
 
Name:
 
Title:

 
BORDEN CHEMICAL FINANCE LIMITED
By
 
 
 
Name:
 
Title:

 

--------------------------------------------------------------------------------

 

BORDEN INTERNATIONAL HOLDINGS LIMITED
By
 
 
 
Name:
 
Title:

 
 
MOMENTIVE SPECIALTY CHEMICALS BARBASTRO S.A.,
By
 
 
 
Name:
 
Title:

 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent,
By
 
 
 
Name:
 
Title:

 